Case 2:19-cv-08701-AS Document 23 Filed 07/29/20 Page 1 of 1 Page ID #:706



 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ADRIAN CONTRERAS MANZANO, )                Case No.: 2:19-cv-08701-AS
                                      )
10             Plaintiff,             )         {PROPOSED} ORDER AWARDING
                                      )         EQUAL ACCESS TO JUSTICE ACT
11       vs.                          )         ATTORNEY FEES AND EXPENSES
                                      )         PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                     )         AND COSTS PURSUANT TO 28
     Commissioner of Social Security, )         U.S.C. § 1920
13                                    )
               Defendant              )
14                                    )
                                      )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,088.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: July 29, 2020
22                                        / s / Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
